PER CURIAM.
In 1980, Gerald Shiflet was sentenced to 150 years in prison, with the trial court retaining jurisdiction over the first third of that sentence pursuant to section 947.16, Florida Statutes. In this appeal, Shiflet challenges an order denying his motion asking the trial court for early termination of its retained jurisdiction. We treat the instant appeal as a petition for writ of certiorari and deny the same without prejudice to the trial court’s right to terminate its retained jurisdiction should the parole board order early release. See Blackwelder v. State, 647 So.2d 991 (Fla. 2d DCA 1994).
WARNER, STEVENSON and CONNER, JJ., concur.